DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al, US Patent 9,171,960 (as cited in previous Office Action).

Regarding claim 1, Hong teaches an atomic layer deposition (ALD) process for forming an indium gallium zinc oxide (IGZO) (column 16, lines 4-5 and column 18, lines 46-47) channel layer 520 or 635 in a transistor device (520, figure 5), (635 figure 6), the ALD process comprising a deposition cycle comprising alternately and sequentially contacting a substrate in a reaction space with a vapor phase indium precursor (trimethyl indium), a vapor phase gallium precursor (trimethyl gallium or Ga(NMe2)3), a vapor phase zinc precursor (dimethyl zinc or diethyl zinc), and an oxygen reactant (water or hydrogen peroxide), and repeating the deposition cycle until a IGZO thin film of a desired thickness has been formed (column 13, lines 66-67 with column 16, lines 3-16 and column 14, line 31).
wherein the deposition cycle is repeated N1 times (column 13, lines 66-67) and comprises an indium zinc oxide (IZO) sub cycle that is repeated N2 times within the deposition cycle and an indium gallium zinc oxide (IGZO) sub cycle that is repeated N3 times within the deposition cycle where N is an integer (Note: Hong teaches that the deposition cycle for a quaternary metal oxide may include a certain sequence, which are listed in column 15, line 65 to column 16, line 1. One of these sequences include first oxide (A), second oxide (B), third oxide (C), third oxide (C). Using the repetition sequence of indium adj oxide (A),  zinc oxide (B), gallium oxide (C), and gallium (C) would meet the limitations of this claim in which N1 would equal N2 and N3 would repeat more than N1 and N2).

Regarding claims 2-4, Hong teaches the deposition cycle additionally comprises contacting the substrate with an additional reactant comprising one or more of NH3, N2O, NO2 and H2O2, wherein the substrate is contacted simultaneously with the oxygen reactant and the additional reactant (Note: Hong teaches the oxygen reactant and the additional reactant as the same material, which is hydrogen peroxide, which is stated in column 14, line 31), wherein the oxygen reactant comprises one or more of water, ozone and H202 (column 14 line 31). 

Regarding claim 5, Hong teaches the gallium precursor comprises at least one amine or alkylamine ligand (column 14, lines 49).

Regarding claim 7, Hong teaches the indium precursor comprises one or more of an in indium alkyl, an indium beta diketonate, an indium cyclopentadienyl (column 14, line 34-35), and an indium halide.

Regarding claim 8,  Hong teaches the indium precursor is trimethyl indium (column 14 line 31), the zinc precursor is diethyl zinc (column 14, line 19) and the gallium precursor is Ga(NMe2)3) (column 14, lines 42-43).

Regarding claim 9, Hong teaches the deposition cycle is conducted at a deposition temperature of 250°C or less (column 13, lines 41-42).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claim 10, Hong teaches in the deposition cycle the substrate is contacted with the oxygen reactant after being contacted with the indium, zinc and gallium precursors (Note: this is taught in the sequential steps of pulsing a first metal precursor, pulsing with an oxidant to form an first metal oxide, pulsing the second metal precursor, pulsing an oxidant to form the second metal oxide, pulsing with a third metal precursor, then pulsing with an oxidant to form the third metal oxide, which is disclosed in column 15, lines 27-31, lines 36-40, and lines 55-60)

Regarding claim 17, Hong teaches the substrate is contacted with a surface modification agent (hydrophobic resist) before the substrate is contacted with the vapor phase indium precursor, before the substrate is contacted with the vapor phase gallium precursor, and/or before the substrate is contacted with the vapor phase zinc precursor (column 2, lines 43-44).

Regarding claim 20, Hong teaches an atomic layer deposition (ALD) process for forming an indium gallium zinc oxide (IGZO) thin film 520 or 625 (column 16, lines 4-5, column 18, lines 46-47, and figures 5-6) on a substrate in a reaction space comprising: conducting a deposition cycle comprising alternately and sequentially contacting the substrate with a vapor phase indium precursor (trimethyl indium), a vapor phase gallium precursor (trimethyl gallium), a vapor phase zinc precursor (dimethyl zinc), a first oxygen reactant (water or hydrogen peroxide), and a second reactant (column 16, lines 3-16); and repeating the deposition cycle N1 times (column 13, lines 66-67 with column 16, lines 3-16), 
(Note: Hong teaches that the deposition cycle for a quaternary metal oxide may include a certain sequence, which are listed in column 15, line 65 to column 16, line 1. One of these sequences include first oxide (A), second oxide (B), third oxide (C), third oxide (C). Using the repetition sequence of indium adj oxide (A),  zinc oxide (B), gallium oxide (C), and gallium (C) would meet the limitations of this claim in which N1 would equal N2 and N3 would repeat more than N1 and N2)
wherein the second reactant comprises one or more of NH3, N2O, NO2 and H202 (column 14, line 31).


Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims above, and further in view of Sager et al, US Patent 7,858,151 (as cited in previous Office Action).

Regarding claim 6, Hong fails to teach the zinc precursor comprises one or more of elemental zinc, a zinc halide, and an alkyl zinc compound.

Sager teaches the zinc precursor comprises one or more of elemental zinc, a zinc halide, and an alkyl zinc compound (claim 49) is one of several materials that are commonly used in the art to deposit zinc by ALD.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sager with that of Hong because zinc halide is one of several materials that are commonly used in the art to deposit zinc by ALD.


Claim 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims above, and further in view of Bao et al, US Patent 6,891,237 (as cited in previous Office Action).

Regarding claim 18, Hong fails to teach the surface modification agent reacts with OH groups on the substrate surface and wherein the surface modification agent comprises an alcohol or acid anhydride.

Bao teaches the surface modification agent reacts with OH groups on the substrate surface and wherein the surface modification agent comprises an alcohol or acid anhydride (column 6, lines 20-26) by teaching another surface modification which is generally performed in the art, which is substrate pre-cleaning and pre-treatments. These pre-treatments may enhance the quality of the dielectric film deposited thereon. The resultant dielectric film typically will have fewer pinholes and better uniformity when pre-treatments are performed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bao with that of Hong because pre-treatments may enhance the quality of the dielectric film deposited thereon. 

Claim 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims above, and further in view of Kundaliya et al, US Patent 9,206,958 (as cited in previous Office Action).

Regarding claim 19, Hong fails to teach the substrate is contacted with a dopant precursor comprising a cerium precursor, a tantalum precursor, a silicon precursor, and/or a germanium precursor.

Kundaliya teaches the substrate is contacted with a dopant precursor comprising a cerium precursor, a tantalum precursor, a silicon precursor, and/or a germanium precursor (column 5, line 50-51) as one of several materials that is conventionally known as a suitable material for a semiconductor substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kundaliya with that of Hong because cerium doped ytterium aluminum garnet is one of several that is conventionally known as a suitable material for a semiconductor substrate.


Allowable Subject Matter

Claims 13-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 13, the prior art fails to anticipate or render obvious the claimed invention including “…the deposition cycle comprises a zinc indium oxide sub-cycle that is repeated N1 times and comprises alternately and sequentially contacting the substrate with the zinc precursor, the indium precursor and the oxygen reactant and a gallium oxide sub-cycle that is repeated N2 times and comprises alternately and sequentially contacting the substrate with the gallium precursor and the oxygen reactant, where N is an integer.…” in combination with the remaining limitations. 

Regarding claim 14, the prior art fails to anticipate or render obvious the claimed invention including “…the deposition cycle comprises a zinc gallium oxide sub-cycle that is repeated N1 times and comprises alternately and sequentially contacting the substrate with the zinc precursor, the gallium precursor and the oxygen reactant; and an indium oxide sub-cycle that is repeated N2 times and comprises alternately and sequentially contacting the substrate with the indium precursor and the oxygen reactant, where N is an integer…” in combination with the remaining limitations. 

Regarding claim 15, the prior art fails to anticipate or render obvious the claimed invention including “… he deposition cycle comprises a zinc oxide sub-cycle that is repeated N1 times and comprises alternately and sequentially contacting the substrate with the zinc precursor and the oxygen reactant; and an indium gallium oxide sub-cycle that is repeated N2 times and comprises alternately and sequentially contacting the substrate with the indium precursor and the gallium precursor and the oxygen reactant, where N is an integer…” in combination with the remaining limitations. Claims *** are dependent upon claim *** and are therefore allowable.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9,685,542, issued to Nomura et al, discloses an ALD deposition of an oxide semiconductor thin film.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899